Title: To James Madison from Peter Delivet, 26 May 1813
From: Delivet, Peter
To: Madison, James


Sir
Baltimore May 26th. 1813
The Eminent Dignity You possess as Cheif of the United State of america Now at War With England and the Savage of her party Make a havy Burthen upon Your Excellency and prescribe me to not enter in any Eulogy of Me Self—therefore I will only Say I am a frenchemen Born over 78 Year of age officer of the Royal Navy un tell the french Revolution that I Came to America and Naturalise as Such: in that quality I am Vex to See at 8 or 10 Mile of Me tow or three frigatte of the Ennemy to be Master of our Chesapeack Bay an intercepting all communication Between this State of maryland that is Dividet by the Bay in Esting Shore and ouesting Shore them Despicable Vessel commit Damage Rob Kill and Born all what Come in their hand. Wich is Very Desagreable to the in habitant that Live Round that piece off Watter and occasion Great Expence to the State and truble and Damage to the in habitant for Keeping garde Night and Day Whem they are to be at their plought for their Crop in those Circonstance I dont Lamant for Meself My Old age is all What I have having Los all Excepted Honour But I Lamant for my Neighbouring that I See out of heart at the Sight of flow [sic] English Vessel this hath Cause me Some anguish of Mind and occasion Me in Many Reflections and abut few Day pass it appear to Me that if a Stratagem Was Compossed upon the Watter With the help of the four Element that the Ennemy Should be over helem and if it was approuved by Your Excelency

question 1th,How Could the four Element Serve to hurt the Ennemy that Dwell on the Watter on Element
answer,to Burn him Run him Shore or the happy thing for him to quitte Chesapeake Bay
question 2th,How Could that hapned
answer,the Earth, Will procure With all material to build quantity of Combustible at a Very Litle Expences the Watter Will Carry for Nothing the air Will drive out for Us Conducted by few man and Non Danger of Life by the Ennemy the fire Will DeVour any thing in his Way if Well Set at this Last Element the Ennemy Most Guive a Way Because if it Was touch he Should Burn and if it is not pilot of the Bay Run Shore and if he make his Escape of the Conflagration to Not Expose himself Nomore
question 3,When the Stratagem Elementary Could be put to Execution
answer ..,When the Element air is agited Conforme of Strong and Direction as the Conflagration Machine Most go fore the Wind: and to have it Convenient it is Necessary to build for Use on the North on the South on the Est on the ouest of a place where the Ennemy is Suposed to Come on the Bay as her Situation is Near North and South as Supposed Anapolis or Baltimore
   a draft hydrogra: of the Bay Will Mak this appear Very Sensible
 then if the Wind Blow North the Conflagration Machine tward Baltimore Serve for anapolis With Esterly Wind the Esting Shore Machine, if the Wind is South the Machine build in the South of anapolis Let them be of Esting Shore or ouesting Shore as Soon the Machine Could be put to the Bay and if ouesterly Wind Let anapolis Make Use of the Machine they are providet off: But With one or the other Guive Non Rest to the Ennemy that Most be unquietness at the Sight of Several Conflagration he that is in a Vessel that is Very easely to take fire a terrible Confusion Most be With the Ennemy in the Night abording one the other Run a Shore and Yet happy if Escape the Conflagration
question 4th,Will one the Elementary Machine pot to Conflagration be a Noft to Remouve the Ennemy fleet
answer …,No that first one Will do her Effect in tow way 1°. She Burn if She touch and Bringue the Ennemy to Confusion an Destress. 2° She Will Light the other Machine Remining quarter of Mile Bihind in Darkness and Show the Ennemy to the Darking one to Direct them to the Ennemy and to Set their fire in apropre Distance to be in hight Conflagration When arrive at the Ennemy fleet observing and Not Missing that the fallowing Machine Shall be Copplet two to Guether With Grape Wine or Some other thing ten fadom apart and So go in front upon the Ennemy fleet and if the Ennemy Stand in a Narrow position as Anapolis, Beste at the Mouth of patapsico Baltimore or abut havre de grace if the Ennemy Escape. I Guive My old ear if the Elementary Machine are Make good Use off, and if the Stratagem Was put to Excecution a tactike and organisation Will be Necessary:
question 5th,How to Excecut the Stratagem
answer …Very easily and a Litle Expence in building a flat Boat as it is Demonstrate by the plot figure 1th. AB.CD:EF: With all the Dimention Expressed on the plot: to pourviding With a Number Suffisent of facine or Sausage Composed of faggot Stick and bruch to be Stow in the Boat as apars By the plot figure 2th. GH:IK:LM:NO: first Row of the Load and Continue to Stowing as appear in the plot figure 3: PQ. amounting to 108 Sausage for the full Load as it is Calculated on plot figure 2. and Demonstrat by the kind pile figure 3 on the plot. Ready for Service
question 6How many Man Will be Necessary to Conduct one of them Elementary Machine to Excecut their Effect
answer …two, a Good one will be a Noff if Well Learn Let him tow a Canoe to the Elementary Machine for Make his Retreat after having Well Kindle the fire on the pile, But Let them be two Man and Seaman that understand Rowing and Steering a Vessel with a Canoe to Make their Retreat Sure after having Well Kindle the fire on the pile PQ. figure 3. in 3 place prepared for the purpose be two man the Will encourage one another Well that is no danger if they Keep their instructions that Will be 1th. to not Set fire Near then the Distance of a Cannon Shot Yet according the Strong of the Wind if the Wind be Strong and the Machine go faste Set the fire at two Canon Shot Distance, and if the Wind be Weak the Machine go Slow Set the fire at a Canon Shot in one or the other Case it is Necessary that the Elementary Machine arrive at the Ennemy position in a full Conflagration to Run De fleet Catch or Mise, 2° as Soon the Live the Conflagration Let them Roe Cross tward Shore and the go Non Near the Ennemy that Cannot See them So Soon the Light of the Conflagration pass the Line Between the Enemy an them, and any Danger of the Ennemy is Not to be fear in Excecuting that Stratagem, Biside this the Danger is So litle to be feared that the Conflagration Dont attack the Ennemy by his Broad Side, but under Bowsprit as the Wind Range him So When at anchor, by this in the Weack place of the Ennemy and the most Sure to Burn him
   a Seven question was to be here having Missed I have Carry at the End.

I am, full of Confidance that I have Explane and Demonstrate to Your Excellency the Idea of my Stratagem the Litle Expense to Composed, the Non Risque of Life to Executed and the Grand Success to be Expect.
I have make my Reflectons and Study on the opposition that the Ennemy Could Bringue to Render the Effait of this Stratagem Vide or useless, and I have always find the Ennemy Busy and Expose to be Burn to Board one the other and to Run a Shore and in that Condition to Beg for his Life in Guiving his Ship to pay for the Expense of the Conflagration fleet.
I fear Nothing for full Success. But the publicnes of the Design, the United State are So full of tory Discontent Traitor and Jealous that I fear that the Ennemy Was instructed of the project that Certinly Will be Willing to Send on Evry River or Creek and Burn all the facines and Sausage and the Boats if he Could find them this Circomptance Cause my unquietness and Secret is the only thing that Could hidden the Design and Let him have his full Excecution.
This Last Circomstance had Rise Me and Idea as fallow. It May be Say that the Boat Build at Joppa are to Serve as ferry boat to pass troop or Militia to the mouth of the River Joppa Midle and Back River Neck to Succour North point Mouth of patapsico River of Baltimore if the Ennemy was to Came there to not Go Round the head of them River. Wich make the Road Very long and Much fatigue: Desame Raison for the other River or Creeek: as for facine and sausage the Raison to Guether them in the Mouth of Evry Rever is to Make Camp. Redoubt to Stop the Ennemy to enter and to Land.
The public having those Reasons: the Design of the stratagem Will be Keep Secret and Will Remind Between Your Excelence and Me Self. If Your Excelence will Look to an hydrografical Draft of the Chesapeak Bay he will percive With Great Light all what I have Said on the Subject of My Stratagem
**question 7.Wich is the most Convenient time to attack the Ennemy With the Elementary Machine
Answer …,Late in the Night When the Ennemy is a Sleep Then awake him With a Number of Elementary Machine put in Conflagration, he Will Not Call for Candel he Will See tow Well his Danger: and his Great Surprise and Great fear Will Confound him and Bringue him to Confusion Shiver and tarrify him, that is the time that he Most Guive away to the Element fire: but he will fall in the other Element Earth Running Shore to Safe his Life Wich is the Beste for him because if he flou Before the Conflagration he will Board his Compassion and tingle With him and More to Guether and Expose himself to be put in Conflagration be in a Narrow position as anapolis and More So Baltimore, to Conclud: I Say to Your Excellence that I fear that my Bad English Guive You truble to understand Me as I have Not Learn the Lingouage By principte and having not Willing to trust No body With the Design.
If Your Excellence approve this Stratageme I Should be one of the Beste hand to Employ for make Choice of Convenient place to have the Elementary Machine Deposed for Service and to have the Sausage Well disposed for Service. I am full of Good Will to Serve the Contry according My old age over 78. Year But I have Non ability not a Cent having Los all Excepted Honour I am of Your Excellence The Devoted Humble Servant

peter DelivetLiving at Mr francis Delaporte
